Citation Nr: 0309092	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  92-03 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to March 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1988 rating decision of the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2000, the veteran requested 
the transfer of her records to the Nashville, Tennessee, RO, 
as she currently resides in Tennessee.  

In March 1993, a Medical Adviser to the Board provided a 
medical opinion as to whether the veteran's fatal pulmonary 
embolus developed as a result of a venous disorder in the 
right lower extremity and, if so, whether it was first 
manifested in service.  This opinion was rendered prior to 
the decision of the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) in Austin v. Brown, 6 Vet.App. 547 
(1994).  This decision of the Court in August 1994 also 
predated the Board's remand in May 1994.  After the Court 
decided the Austin case the Board no longer relied on 
opinions of its own medical advisors to decide appeals.  

This Board remanded this case in May 1994 for further 
development, which included obtaining all post service 
clinical records from Walter Reed Army Hospital and obtaining 
medical records from the Mount Vernon Hospital regarding 
terminal hospital records.  The RO contacted the Mount Vernon 
Hospital by letter in order to obtain any clinical record 
documenting treatment at the time of the veteran's death but 
no response was received. A reply was received from Walter 
Reed Hospital to the effect that a search failed to reveal 
any records for the veteran. Parenthetically, it was noted 
that this letter from Walter Reed Army Hospital referred to 
the veteran's patient number which was also his social 
security number, reporting it as [redacted]. The clinical 
records from this facility currently in the claims folder 
refers to the veteran's identification number as [redacted]
[redacted].  

This case was remanded for again in May 1997 for additional 
development.  In its current status, the case returns to the 
Board following completion of development made pursuant to 
its previous remands.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

3.  The veteran died in January 1988 from a pulmonary embolus 
at the age of 53; an autopsy performed later that month 
confirmed that diagnosis.  

4.  At the time of the veteran's death, service connection 
had been established for postoperative hallux valgus of the 
right foot, evaluated as 10 percent disabling; postoperative 
hallux valgus of the left foot, evaluated as 10 percent 
disabling; sinusitis with deviated nasal septum, and cervical 
sprain with degenerative disc disease at C5 and C6, both 
evaluated as noncompensably disabling.  

5.  A pulmonary embolus is not shown to be associated with 
injury, disease or event of the veteran's military service.  

6.  The cause of the veteran's death is not shown to have 
been caused by service-connected disability; medication taken 
for service-connected disability is not shown to have been a 
contributory factor in events causing the veteran's death.  


CONCLUSIONS OF LAW

1.  Pulmonary embolus, the cause of the veteran's death, was 
not incurred in or aggravated by service,  
38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2002).  

2.  A pulmonary embolus is not shown to have been proximately 
due to or the result service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.310(a) (2002).  

3.  A service-connected disability did not cause or 
contribute substantially or materially to cause death. 38 
U.S.C.A. §§ 1110, 1131, 1312, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§  3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant, the veteran's widow, was notified of the 
information necessary to substantiate her claim by means of 
the discussions in the January 1988 and February 1997 rating 
decisions, the March 1989 statement of the case, the February 
2003 supplemental statement of the case, and the May 1994 and 
May 1997 Board remands.  She was specifically told that there 
was no evidence showing that that the veteran died of 
disability due to injury, disease or event noted during his 
military service.  The RO also notified her by a letter dated 
in February 2003, that she needed to submit evidence in 
support of her claim, such as statements from doctors who 
treated the veteran for the medical conditions at issue.  
Specific evidence, including a medical nexus opinion from the 
veteran's doctor, was requested on remands.  Therefore, VA 
has no outstanding duty to inform her that any additional 
information or evidence is needed. 

VA attempted to inform the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in February 2003, the RO asked her to specify 
where the veteran had received treatment and solicited 
releases to obtain his private records.  The RO also informed 
the appellant that it would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records.  The RO also obtained the 
veteran's VA medical records from the Washington, D.C VA 
medical facility.  Reports of private treatment were also 
obtained from Fairfax Hospital and Mount Vernon Hospital.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran (or appellant)); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial consideration 
under VCAA, poses no harm or prejudice to the veteran or 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

II.  Service Connection

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran died of a pulmonary embolus in January 1988 at 
the age of 56 at the Mount Vernon Hospital in Alexandria, 
Virginia.  The autopsy report from The Fairfax Hospital, 
dated in the same month confirmed the cause of death was 
pulmonary embolus.  Thrombi in the veins of the right leg 
were noted as well.  

The appellant contends that the veteran's death was caused by 
medication used to treat the veteran at Walter Reed Army 
Hospital.  In her VA Form 1-9, completed by her in July 1989, 
she stated that the veteran had been given Prednisone for his 
stomach condition.  In a statement received from the 
appellant in February 1990, she indicated that the veteran 
was treated at Fort Polk in 1978 for removal of polyps from 
his intestines.  She also reported that the veteran had 
problems with his stomach that included passing blood and 
diarrhea since the surgery, and finally developed ulcerative 
colitis.  She reported that the veteran was treated for 
ulcerative colitis at Walter Reed where he was provided 
Prednisone.  It is her belief that this or some other 
medication caused the veteran's death.  

At the time of the veteran's death, service connection was in 
effect for postoperative hallux valgus of the right foot, 
evaluated as 10 percent disabling; postoperative hallux 
valgus of the left foot, evaluated as 10 percent disabling; 
sinusitis with deviated nasal septum, and cervical sprain 
with degenerative disc disease at C5 and C6, both evaluated 
as noncompensably disabling.  The Board notes in addition, 
that service connection had been denied for poor circulation 
in the legs in a June 1980 rating decision.  Service 
connection was never established for a gastrointestinal or 
bowel disorder.  

In September 1977, during service, the veteran received 
treatment for a sudden onset of diarrhea and blood in the 
stools.  A proctoscopic examination of September 9, 1977 
resulted in an impression of inflammatory bowel disease; rule 
out ulcerative colitis; rule out parasites.  In August 1979, 
during service, the veteran underwent a vascular evaluation 
for pitting edema and vascular complications in the lower 
extremities.  A history of ankle swelling and long standing 
nocturnal cramps in the calves was noted.  On examination, 
Doppler pressures were reported as normal to excellent with 
no evidence of significant venous incompetence.  The clinical 
impression was:  1.  No evidence of peripheral arterial 
disease; 2.  Mild venous insufficiency possible as is 
lymphedema; 3.  Venous flow study essentially consistent with 
normal venous system.  

Postservice clinical records show VA examined the veteran in 
May 1980.  The veteran related a history of calluses and 
bunions requiring surgical intervention during active 
service.  The veteran reported having some swelling in the 
right ankle with prolonged standing.  At that time, he denied 
having any problems with the circulation in his legs.  The 
examination of the peripheral vessels revealed normal femoral 
pulsation.  There was some loss of hair over the feet 
probably due to casting of the feet in plaster.  No venous 
diagnosis was recorded.  

An April 1985 statement from W. A Bryant, M.D. is to the 
effect that the veteran had problems with impaired 
circulation in the feet.  No etiology was identified.  

Clinical records on file reflect postservice treatment at 
Walter Reed Army Hospital in December 1987 and January 1988.  
These records show that the veteran was seen for complaints 
of blood in the stools, cramping, and diarrhea: an assessment 
was rendered of proctitis/bloody diarrhea, being treated as 
inflammatory bowel disease.  During this treatment, the 
veteran was prescribed Prednisone.  

In December 2002, a VA physician reviewed the veteran's 
clinical record, pursuant to the May 1997 Board remand.  The 
report reflects that the examiner was asked the following 
questions:  

1.  Did the veteran have evidence of 
venous disease of the lower extremities 
in service?  

2.  If venous disease was present in 
service, was it related to pulmonary 
embolus originating from the right lower 
extremity and resulting in the veteran's 
death?  

3.  Did prednisone prescribed in 1987-
1988 for inflammatory bowel disease, 
which had its onset in service, 
materially aid or lend assistance to the 
production of the veteran's death?  

The examiner noted that the veteran's service records show 
that he was sent for vascular consultation for pitting edema 
and vascular complications of the lower extremities 
bilaterally in August 1979 and was evaluated later that month 
for a history or ankle swelling with longstanding nocturnal 
cramping in the calves.  The VA examiner stated that the 
veteran had evidence in service of mild venous insufficiency 
of the lower extremities, and noted that chronic venous 
insufficiency is sometimes caused by deep vein thrombosis.  
The examiner did point out, however, that there was no 
evidence of deep vein thrombosis in service.  The veteran 
later had evidence of deep vein thrombosis in the right lower 
extremity that was presumed to be the site of origin for the 
pulmonary embolus causing his death.  The examiner explained 
that chronic venous insufficiency may present as varicose 
veins, leg edema with leg discomfort, nonhealing ulcers and 
other skin changes.  However, it was noted that chronic 
venous insufficiency is not a risk factor for deep vein 
thrombosis.  Also, the examiner noted that Prednisone may 
cause some leg swelling due to retention of salt and water.  
However, deep vein thrombosis is not considered a side effect 
of Prednisone.  In conclusion, the examiner stated the 
veteran did have evidence of mild venous insufficiency of the 
lower extremities in service.  However, in the examiner's 
opinion, his venous insufficiency was not related to the 
pulmonary embolus that resulted in the veteran's death.  
Also, use of Prednisone did not materially aid or lend 
assistance to the production of the veteran's death.   

This opinion is credible inasmuch as it fully addressed the 
questions posed by the Board and provided a well-reasoned 
conclusion based upon a review of the veteran's entire 
clinical record.  Other medical evidence in the veteran's 
claims folder has not refuted the opinion.  In other words, 
the appellant has not submitted a conflicting physicians 
statement that would support her allegations of a causal 
connection between treatment provided to the veteran and his 
development of a pulmonary embolus, the condition that caused 
his untimely demise.  

To whatever extent the appellant's statements may be 
construed as seeking service connection for the cause of the 
veteran's death, these statements do not provide a sufficient 
basis for a grant of service connection. Lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

In reaching this decision, the Board considered the benefit- 
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

